Citation Nr: 1135217	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus.

5.  Entitlement to service connection for left eye cataract, to include as secondary to the Veteran's service-connected diabetes mellitus.

6.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the Veteran's service-connected diabetes mellitus.

7.  Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected diabetes mellitus.

8.  Entitlement to a rating higher than 20 percent for Type II diabetes mellitus.

9.  Entitlement to a rating higher than 10 percent for an anxiety disorder.

10.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1953 to February 1955 and from March 1961 to July 1980.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned at a Board hearing at the RO in March 2011.

The issues of peripheral neuropathy and erectile dysfunction, both contended as secondary to the service-connected diabetes, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) the Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is "part and parcel" of a claim for an increased rating.  Because the Veteran has not made any allegations of unemployment due to his service-connected disabilities, and because the evidence does not suggest that the Veteran is unable to work due to his service-connected disabilities, the Board has not inferred a claim for entitlement to a TDIU.  Therefore, no further consideration of entitlement to TDIU is necessary in this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for left ear hearing loss, a bilateral knee disorder, hypertension, and sleep apnea, and the increased rating claims for diabetes mellitus and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2007 rating decision was the last final prior decision denying service connection for hypertension and left ear hearing loss.  

2.  Additional evidence received regarding the hypertension and left ear hearing loss claims since the January 2007 rating decision is not cumulative or redundant of evidence already of record and it relates to an unestablished fact necessary to substantiate these claims, and raises a reasonable possibility of substantiating these claims.  

3.  The current left eye cataract is caused by his service-connected diabetes mellitus.  

4.  The Veteran's anxiety disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The January 2007 rating decision denying service connection for hypertension and left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claims for hypertension and left ear hearing loss.  38 U.S.C.A. § 5108 (West 2002& Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  

3.  The Veteran's left eye cataract is proximately due to his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) and (b) (2010).  

4.  The criteria are met for a higher rating of 30 percent, but no greater, for the anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

A letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2008, which was prior to VA initially adjudicating his claims in October 2008.  This letter informed him of the evidence required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The May 2008 letter complied with Dingess by discussing the downstream disability rating and effective date elements of his claims.  

With respect to the new and material evidence claims, the tailored VCAA notice required for a new and material evidence claim under Kent v. Nicholson, 20 Vet. App. 1 (2006) is not necessary because this decision grants the benefit sought in the new and material evidence claims in that the claims for entitlement to service connection for a left eye cataract and hypertension are reopened.

VA also fulfilled its duty to assist the Veteran by obtaining all known relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted personal statements and has been provided the opportunity to present hearing testimony.  Additionally, the AOJ obtained his service treatment records, and any identified private treatment records, and has arranged for VA compensation examinations.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.

The last VA examiner to assess the severity of his anxiety disorder was in August 2008, so relatively recently, and the Veteran does not contend his anxiety disorder has since worsened.  See personal hearing transcript, at 32.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  38 C.F.R. § 3.327(a) (2010).  The mere passage of time does not, in and of itself, necessitate another examination.  See VAOPGCPREC 11-95.  Moreover, the Veteran has not alleged any psychiatric treatment, so there are no additional relevant medical records that have not been associated with the claims file.  See personal hearing transcript, at 14.  


II.  Analysis

New and Material Evidence Claims

Because the hypertension and left eye cataract claims were denied in a previous decision which is now final, the Board has the jurisdictional responsibility to determine whether new and material evidence has been submitted to reopen these claims, irrespective of what the AOJ determined, because this threshold issue controls the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

When determining whether a claim should be reopened, the Board must
determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  


Hypertension

In a January 2007 rating decision, the RO reopened and then denied the claim for service connection for hypertension on the merits.  Although the RO acknowledged post-service diagnoses of hypertension establishing a present disability, the RO still continued to find a lack of in-service incurrence of hypertension.  Moreover, the RO also noted a lack of evidence establishing service connection on a secondary basis, citing the September 2006 VA examiner's finding that hypertension is not a complication of his service-connected diabetes.  The RO notified the Veteran of this decision and his procedural and appellate rights, but he did not initiate an appeal.  Therefore, the January 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.

The evidence that must be considered in determining whether there is a basis for reopening this claim is that added to the record since that January 2007 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Since that decision, the evidence added to the record consists of personal statements and personal hearing testimony, private treatment records, and most importantly, relevant VA compensation examination and opinion reports in May 2008 and March 2011.  This additional evidence is not only new, it is also material to the disposition of this claim because the May 2008 and March 2011 VA examination reports address the relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  Accordingly, the Board concludes that new and material evidence has been submitted to reopen the previously denied service connection claim for hypertension.  38 U.S.C.A. § 5108.  




Left Ear Hearing Loss

The January 2007 RO decision denied service connection for left ear hearing loss because there was no evidence of in-service incurrence of left ear hearing loss on review of his STRs, and no competent evidence etiologically linking his current left ear sensorineural hearing loss to service.  That decision also denied entitlement based on presumptive service connection for herbicide exposure, noting that although he was presumed exposed to Agent Orange due to Vietnam service, hearing loss is not one of the listed diseases for herbicide presumptive service connection.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not appeal.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  

The evidence that must be considered in determining whether there is a basis for reopening this claim is that added to the record since that January 2007 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Since that decision, the evidence added to the record consists of personal statements and personal hearing testimony, private treatment records, and a June 2008 VA compensation examination report.  This additional evidence is not only new, it is also material to the disposition of this claim.  

The Veteran has submitted personal statements and provided hearing testimony that he has experienced hearing loss in his left ear since active duty service.  The Veteran is competent to attest to experiencing the symptom of hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Also, the additional June 2008 VA examination report, although failing to provide a nexus opinion, conceded as a matter of record that his medical history is positive for military noise exposure and negative for occupational or recreational noise exposure.  Altogether, the additional evidence provides a reasonable possibility of substantiating the claim.  See Hodge, 155 F.3d at 1363.  

Accordingly, the Board concludes that new and material evidence has been submitted to reopen the previously denied service connection claim for left ear hearing loss.  38 U.S.C.A. § 5108.  

Service Connection Claim

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  To establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

38 C.F.R. § 3.310(a) states that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

During the pendency of this appeal, the Veteran had a left eye cataract diagnosed and then surgically removed by a private provider in 2010.  See July 2008 and March 2011 VA examination reports.  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v.West, 155 F. 3d 1353 (Fed. Cir. 1998).  However, the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, in this case, because the evidence shows that the Veteran had a left eye cataract during the pendency of his appeal, even though the cataract was subsequently removed, the Board finds that the Veteran meets the criteria of having a current disability.

Turning to the salient issue of whether the Veteran's left eye cataract is related to his active duty service or his service-connected diabetes mellitus, there are conflicting medical opinions of record.  The May 2008 VA examiner found that visual impairment due to the Veteran's left eye cataract was not a complication of diabetes.  In contrast, the March 2011 VA examiner found the Veteran's left eye cataract to be a complication of diabetes, reasoning that the left eye cataract had its onset in relation to the onset of the diabetes.

The evidence concerning the determinative issue of whether the Veteran's left eye cataract is due to the service-connected diabetes is in relative equipoise.  Resolving the benefit of the doubt in his favor, the Board finds that the Veteran's left eye cataract is due to his service-connected diabetes mellitus.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating Claim

The Veteran asserts his anxiety disorder is more severe than currently rated.  His anxiety disorder is rated under 38 C.F.R. § 4.130, DC 9400, for generalized anxiety disorder.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court also has held that it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  So, here, the pertinent evidence for this period of appeal is from April 2007 (one year prior to the April 2008 claim) to the present.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Mental disorders are evaluated under a General Rating Formula found at 38 C.F.R. § 4.130.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  
When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by VA's Schedule for Rating Disabilities, a 10 percent disability rating is assigned if the disorder causes occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The next higher rating of 50 percent is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

With respect to GAF scores, the higher the score, the higher the overall functioning of the individual is.  For instance, a score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, . . . . are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  Id.

For the reasons explained below, the Board finds that, after resolving all reasonable doubt in the Veteran's favor, the evidence of record supports assigning a rating of 30 percent, but no higher, for the Veteran's anxiety disorder. 

The relevant medical evidence of record is an August 2008 VA psychiatric examination report.  This examination report is somewhat internally inconsistent in that the examiner describes the Veteran's symptoms as very mild, but indicates in his summary that the Veteran's anxiety disorder produced occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms.  This language is the exact same language that is used in the rating criteria for a 30 percent disability rating, which would indicate a level of severity worse than just mild impairment.  

As noted, the report reflects that the Veteran's psychiatric symptoms are mild overall.  Although the examiner found that the Veteran had a rambling thought process, preoccupation with one or two topics, mood problem (frustrated, firm, and abrasive at times) and fleeting homicidal and suicidal thoughts, he also found that the Veteran was neatly groomed and appropriately dressed with good judgment and insight.  The Veteran had normal memory and denied panic attacks or hallucinations.  The examiner noted the Veteran's sleep problems, but opined that they were not associated with the Veteran's psychiatric disability.  The examiner noted that his current unemployment is not due to his anxiety disorder, but rather because he retired due to age.  The report also reflects that the Veteran has maintained a long-term marriage, is active in his church as a deacon, goes fishing with his buddy, participates in a bowling league, works on having the best lawn in the neighborhood, follows politics and receives no medical treatment for his anxiety disorder.  Overall, this report describes an individual whose thought processes are coherent, who has good interpersonal relationships, and who has interest in hobbies and social activities.  The Veteran's high functioning is reflected in the examiner's assignment of a GAF score of 75, which signifies only slight impairment.  

After describing the Veteran's symptoms in these mild terms, however, the examiner specifically found that the Veteran's anxiety disorder produced occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning, which is the exact language used to describe symptoms that warrant a 30 percent disability rating.  The examiner added that the Veteran's anxiety disorder failed to produce occupational and social impairment with reduced reliability and productivity, as required for a higher 50 percent rating.  

Although the symptomatology described in the examination report is very mild and does not more closely approximate the rating criteria for a 30 percent disability rating, because the examiner used the exact same language as used in the 30 percent disability rating to describe the level of social and occupational functioning the Veteran experiences as a result of his psychiatric symptoms, the Board finds, after resolving all benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), that a disability rating of 30 percent is warranted for the Veteran's service-connected anxiety disorder.  However, because the Veteran's symptoms are very mild, and because the examiner assigned a high GAF score indicating only mild impairment and he explicitly stated that the Veterans' symptoms do not result in occupational and social impairment with reduced reliability and productivity, as required for a higher 50 percent rating, the Board finds that a disability rating in excess of 30 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Extra-Schedular Consideration

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director).  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  "[I]nitially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  The Court provided that "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  

Turning to the threshold inquiry, the Board notes that the criteria of 38 C.F.R. § 4.130 expressly contemplate a disability that is manifested by rambling thought process, preoccupation, mood problems, and fleeting homicidal and suicidal thoughts, which are the Veteran's manifestations of his anxiety disorder.  Therefore, in this case, the rating criteria for psychiatric disabilities reasonably describe the Veteran's disability level and symptomatology.  Additionally, the rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence, i.e. when there is occupational and social impairment with reduced reliability and productivity.  Therefore, the Board finds that the evidence does not establish an exceptional disability picture such that the available schedular evaluations for the Veteran's anxiety disorder have been rendered inadequate; the Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation for his disability under 38 C.F.R. § 3.321 is not warranted.



ORDER

New and material evidence has been submitted to reopen the claim for service connection for left ear hearing loss.  

New and material evidence also has been submitted to reopen the claim for service connection for hypertension.  

Entitlement to service connection for a left eye cataract is granted. 

A disability rating of 30 percent, but no higher, is granted for the Veteran's anxiety disorder, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Before addressing the remaining claims on appeal, the Board finds that additional development is required. 

Additional Records for Diabetes Mellitus Claim

It appears that there may be additional records available that are pertinent to the Veteran's claim for an increased rating for his service-connected diabetes mellitus.  Specifically, the Veteran indicated that he had been treated by Dr. B.P. for his diabetes mellitus since December 2005.  See March 2011 Board hearing transcript, at 31-32.  However, only treatment records from Dr. B.P. dated from December 2007 to September 2008 are associated with the claims file, suggesting that additional treatment records may still be outstanding.  VA is required to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1), (e)(1).  

Examination Needed for Hypertension Claim

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended to codify the holding in Allen.  The amended regulation, however, contains a more stringent standard for establishing secondary service connection than the holding in Allen in that the medical evidence must establish a pre-aggravation baseline level of severity of the nonservice- connected disability before aggravation will be conceded.  

In this case, there is conflicting medical evidence of whether the hypertension was aggravated by the service-connected diabetes.  The September 2006 VA examiner found that the Veteran's hypertension was worsened or increased by diabetes, providing a rationale that "certainly diabetes can aggravate hypertension and lead to arteriosclerosis and therefore worsen hypertension."  Additionally, the May 2008 VA examiner found that the Veteran's hypertension is a condition that is worsened or increased by the diabetes, reasoning that diabetes is a small vessel disease and worsens hypertension.  

In contrast, the March 2011 VA examiner found hypertension was not worsened or increased by the diabetes, albeit, without providing any rationale.  In any event, none of the examiners established a pre-aggravation baseline of severity for the Veteran's hypertension.  Therefore, this matter must be remanded to obtain clarification from the previous examiners on the pre-aggravation baseline level of severity of the Veteran's hypertension.  Additionally, clarification is needed from the March 2011 VA examiner as to a rationale for the etiology opinion he provided.

Examinations Needed for Sleep Apnea and Bilateral Knee Claims

The Veteran should be afforded VA examinations to determine the etiology of his current sleep apnea and bilateral knee disabilities.  The record contains evidence of current disabilities.  Specifically, an August 2008 private medical report shows that the Veteran was diagnosed with sleep apnea and a November 2007 private medical record shows that the Veteran had a diagnosis of degenerative joint disease of the bilateral knees.  

At his March 2011 Board hearing, the Veteran testified that he injured his knees in 1970 or 1971 as a result of an in-service motor vehicle accident (MVA) and that he experienced difficulty sleeping in service.  The Board finds the Veteran's testimony as to his in-service MVA and his in-service sleep issues credible.  Therefore, the Board finds that the record establishes an in-service injury to the Veteran's knees and difficulty sleeping as well as a current disability.  

The salient inquiry is whether the current disabilities are related to service.  The Veteran appears to assert that he has had knee pain since the time of the alleged in-service MVA and difficulty sleeping since service, although it is unclear if the sleep symptoms are related to a sleep disorder or his currently service-connected psychiatric disability.  In any event, the Veteran is competent to state that he has had knee pain and difficulty sleeping.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the record suggests continuity of symptomatology since service.  Accordingly, the Board finds that a VA examination to determine the etiology of the Veteran's current knee disability and sleep apnea is warranted.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).  Additionally, as the Veteran appears to assert that the sleep apnea and knee disabilities are secondary to his service-connected diabetes mellitus, the VA examination should address this theory of entitlement as well.

Examination Needed for Left Ear Hearing Loss Claim

The Veteran should be afforded a VA examination to obtain a medical nexus opinion concerning the etiology of his claimed left ear hearing loss, which he contends is attributable to in-service noise exposure from C-124 military aircraft between 1961 and 1963.  See personal hearing transcript, at 16.  See also McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The September 2006 VA examination report reflects that the examiner addressed the etiology of the Veteran's left ear hearing loss; however, the Board finds this examination report inadequate.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA provides an examination in a service connection claim, the examination must be adequate).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
In this regard, despite the examiner conceding military noise exposure from the Veteran's experiences working in the chemical corps and the bomb squad, the examiner nonetheless provided a negative nexus opinion on the basis that the Veteran only claimed hearing loss in the right ear.  Based on all subsequent statements by the Veteran, this appears to be an erroneous assumption.  The Board further notes that the September 2006 VA examiner provided the opinion without access to or review of the claims file.  Therefore, the Board finds that the September 2006 VA examination report is inadequate.  As such, this claim must be remanded to obtain a new VA examination which takes into consideration the relevant contentions of left ear hearing loss and all evidence of record.  Any opinion provided must be supported by a rationale.

Examination Needed for Right Ear Hearing Loss Claim

At his March 2011 Board hearing, the Veteran testified that his right ear hearing loss had increased in severity since his most recent VA examination in June 2008.  The Board finds that a new VA examination is warranted for purposes of ascertaining the current severity of the Veteran's right ear hearing loss.  See VAOPGCPREC 11-95 (Although the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The new examination should address any associated functional impairment.  VA hearing examination worksheets were revised during the pendency of this appeal to include the effect of a hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any available treatment records from Dr. B.P. prior to December 2007.  See 38 C.F.R. § 3.159(c)(1), (e)(1).  

2.  After completing the requested development in paragraph #1, return the claims file to the examiners who conducted the September 2006, May 2008 and March 2011 VA examinations and ask the September 2006 and May 2008 examiners to determine a baseline level of severity for the Veteran's hypertension before it was aggravated by his service-connected diabetes mellitus.  Ask the March 2011 VA examiner to provide a rationale for his etiology opinion regarding the relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  If these examiners are not available, arrange for the Veteran to undergo an appropriate VA examination to address the etiology of the Veteran's hypertension.  After reviewing the Veteran's claims file and examining the Veteran, the examiner should opine as to the etiology of the Veteran's hypertension.  Specifically, the examiner must state if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected diabetes mellitus either caused or aggravated his current hypertension.  If the examiner finds that the Veteran's hypertension was aggravated by his service-connected diabetes, the examiner must determine the baseline level of hypertension prior to aggravation by diabetes mellitus.  This baseline must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of hypertension.  A rationale must be provided for any opinion expressed.  If an opinion cannot be provided without resort to mere speculation, the examiner must explain why the opinion cannot be provided without resort to mere speculation.

3.  Arrange for the Veteran to undergo a VA examination.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the etiology of the Veteran's current sleep apnea.  Solely for purposes of this examination, the examiner should assume that the Veteran did experience difficulty sleeping in service, as he testified to at his March 2011 Board hearing.  The examiner must provide an opinion as to the likelihood that the sleep apnea is related to the Veteran's active service, to include his service-connected diabetes mellitus.  Specifically, the examiner must state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current sleep apnea is related to his period of active duty service or his service-connected diabetes mellitus.  A rationale must be provided for any opinion expressed.  If an opinion cannot be provided without resort to mere speculation, the examiner must explain why the opinion cannot be provided without resort to mere speculation.

4.  Arrange for the Veteran to undergo a VA examination.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the etiology of any current bilateral knee disability diagnosed on examination.  Solely for purposes of this examination, the examiner should assume that the Veteran did injure his knees in a MVA in service, as he testified to at his March 2011 Board hearing.  For each bilateral knee disability found on examination, the examiner must provide an opinion as to the likelihood that the current disability is related to the Veteran's active service period, to include his service-connected diabetes mellitus.  Specifically, the examiner must state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current bilateral knee disability is related to the Veteran's period of active duty service or his service-connected diabetes mellitus.  A rationale must be provided for any opinion expressed.  If an opinion cannot be provided without resort to mere speculation, the examiner must explain why the opinion cannot be provided without resort to mere speculation.

5.  Return the September 2006 audiology examination report to the examiner for clarification.  Specifically clarify for the examiner that the Veteran IS claiming left ear hearing loss and ensure that the examiner reviews the Veteran's claims file in relation with the examination.  The examiner is asked to provide an opinion as to whether the current left ear hearing loss is related to the Veteran's active service.  Specifically, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's left ear hearing loss is related to his active service.  The examiner must provide a rationale of all opinions expressed, whether favorable or unfavorable to the claim.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must so state and must explain why an opinion cannot be provided without resort to speculation.  If the September 2006 VA examiner is not available, then arrange for another VA examiner to address the same questions.

6.  Schedule the Veteran for another VA audiological examination to reassess the severity of his right ear hearing loss disability.  The examiner should review the claims file for this condition's history.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  The examiner must describe the functional effects of the Veteran's bilateral hearing loss disability, including on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

7.  Readjudicate the claims.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


